Case 1:16-cv-01368-JDB Document 48-9 Filed 03/07/19 Page 1 of 17




                   Sandvig v. Barr
            No. 1:16-cv-1368 (JDB)


        Plaintiffs’ Exhibit 9
                 Case
Terms and Conditions   1:16-cv-01368-JDB
                     | CareerBuilder       Document 48-9 Filed 03/07/19   Page 2 of 17
                                                                    https://www.careerbuilder.com/terms




              Sign Up
              Post Jobs

              View My Resume
              My Cover Letters
              Saved & Applied Jobs
              Saved Searches
              Sign Out

          Hello! Welcome to CareerBuilder

          Sign In
          Sign Up

              Jobs
              Resume
              Career Advice
              Explore Careers
              Help & Support
              Post Jobs


          Terms and Conditions

          1. Introduction. Please read this page carefully. It contains the terms and
          conditions (the "Terms and Conditions") governing your access to and use of the
          CareerBuilder Web Sites and the Services (as each are deﬁned below) provided
          by CareerBuilder, LLC or one of its divisions (collectively, "CareerBuilder"). If
          you do not accept these Terms and Conditions or you do not meet or comply
          with their provisions, you may not use the CareerBuilder Web Sites or Services.
          These Terms and Conditions are eﬀective as of January 4, 2017.

          2. Binding Agreement. These Terms and Conditions (as they may be amended
          from time to time by CareerBuilder), together with your Advertising and
          Candidate Search Service Agreement (if applicable), form a binding agreement
          (the "Agreement") between you and CareerBuilder. Your access to or use of the
          CareerBuilder Web Sites or Services indicates your acceptance of these Terms
          and Conditions. You are agreeing to use the Sites at your own risk.


1 of 16                                                                               2/14/19, 12:30 AM
                 Case
Terms and Conditions   1:16-cv-01368-JDB
                     | CareerBuilder       Document 48-9 Filed 03/07/19   Page 3 of 17
                                                                    https://www.careerbuilder.com/terms


          3. Certain Deﬁnitions. The following deﬁnitions apply to this Agreement:

          3.1 "CareerBuilder Materials" includes any materials, methodologies,
          implementation plans or other intellectual property used during the provision of
          Services.

          3.2 "CareerBuilder Web Site" or the "Site" (collectively, the
          "CareerBuilder Websites" or the "Sites") means any web site under
          CareerBuilder's control, whether partial or otherwise and includes such Site's
          Content, CareerBuilder Materials and Services (as applicable in each context).

          3.3 "Content" means CareerBuilder's web pages, web forms, programming
          (including software code used on the Sites and in the Services, including (i)
          tools, kits, and object libraries, (ii) all third-party or open source code
          embedded therein, and (iii) any upgrades, updates, releases, ﬁxes,
          enhancements or modiﬁcations to the foregoing), graphics, images, design
          (color combinations and page layout), text, information, data, resumes stored in
          various commercial databases operated and licensed by CareerBuilder
          (including, among others, its "Resume Database," "Salary Calculator Database,"
          "TalentStream Supply & Demand Database" and the Recruitment Edge
          Database), data submitted via the Sites by Users and other content made
          available through the Sites by CareerBuilder.

          3.5 "Document" refers to any posting to a Site, whether job or resume.

          3.6 "Employer" means a person or entity that is accessing a Site to post a job
          or utilizing the Services for any reason related to the purpose of seeking
          candidates for employment.

          3.7 "Employer Materials" includes any brochures, emails, sample job
          postings, web site content, career fair material, audio, videos, photographs,
          logos, trademarks, service marks, domain names, documents or other materials
          provided by Employer, if any, for use in connection with the Services.

          3.9 "Job Seeker" means a User who is accessing a Site to search for a job or in
          any other capacity except as an Employer.

          3.10 "Services" means any services provided by CareerBuilder or its agents
          described herein and speciﬁed more fully in the Service Activation Agreement.

          3.12 "User" refers to any individual or entity that uses any aspect of the Sites.

          3.13 "You" or "you" means the person who (or the entity on behalf of whom
          you are acting) that is agreeing to these Terms and Conditions.

          4. Intellectual Property Rights and Acceptable Use of the Sites and


2 of 16                                                                               2/14/19, 12:30 AM
                 Case
Terms and Conditions   1:16-cv-01368-JDB
                     | CareerBuilder       Document 48-9 Filed 03/07/19   Page 4 of 17
                                                                    https://www.careerbuilder.com/terms


          Services.

          4.1 General Use Rules. The Sites are intended for individuals seeking
          employment and for employers or recruiters seeking candidates for
          employment. You may use the Sites only for lawful purposes within the stated
          context of CareerBuilder's intended and acceptable use of the Sites.
          CareerBuilder is the sole interpreter of the Sites' intended and acceptable use.

          4.2 CareerBuilder Intellectual Property Rights. The Sites, the
          CareerBuilder Materials and all right, title and interest in and to the Sites and
          CareerBuilder Materials are the sole property of CareerBuilder or its licensors,
          and are protected by United States and foreign copyright, trademark and other
          laws. Except for the limited licenses expressly granted to you in these Terms
          and Conditions, CareerBuilder reserves for itself and its licensors all other
          rights, title and interest. Without limitation on the foregoing, you may not
          reproduce, modify, display, sell, or distribute the Content or CareerBuilder
          Materials, or use them in any other way for public or commercial purpose.
          Notwithstanding anything to the contrary contained herein, this prohibition
          includes: (a) copying or adapting the HTML code used to generate web pages
          on the Sites; (b) using or attempting to use engines, manual or automated
          software, tools, devices, agents, scripts, robots or other means, devices,
          mechanisms or processes (including, but not limited to, browsers, spiders,
          robots, avatars or intelligent agents) to navigate, search, access, "scrape,"
          "crawl," or "spider" any web pages or any Services provided on the Sites other
          than the search engine and search agents available from CareerBuilder on such
          CareerBuilder Sites and other than generally available third party web
          browsers (e.g., Internet Explorer, Firefox, Safari); and (c) aggregating, copying
          or duplicating in any manner any of the Content or information available from
          any of the CareerBuilder Sites, without the express written consent of
          CareerBuilder. The use of the Content on any other web site or in a networked
          computer environment for any purpose is strictly prohibited. The CareerBuilder
          Materials are not considered to be works for hire and you may duplicate such
          CareerBuilder Materials only for the purposes outlined in the Service Activation
          Agreement. "CareerBuilder," "Personiﬁed", the CareerBuilder design logo and
          certain other names or logos are service marks or trademarks of CareerBuilder,
          and all related product and service names, design marks and slogans are the
          service marks or trademarks of CareerBuilder. In addition, the "look" and "feel"
          of the Sites (including color combinations, button shapes, layout, design and all
          other graphical elements) are also protected by CareerBuilder's trademarks,
          service marks and copyrights. Any code that CareerBuilder creates to generate
          or display the Content or the pages making up the Sites is also protected by
          CareerBuilder's copyright. You must retain all copyright, trademark, service
          mark and other proprietary notices contained on the Content or CareerBuilder
          Materials on any authorized copy you make of the Content or CareerBuilder


3 of 16                                                                               2/14/19, 12:30 AM
                 Case
Terms and Conditions   1:16-cv-01368-JDB
                     | CareerBuilder       Document 48-9 Filed 03/07/19   Page 5 of 17
                                                                    https://www.careerbuilder.com/terms


          Materials. All other product and service marks contained on the Sites are the
          trademarks of their respective owners.

          4.3 License to Use by Users who are Job Seekers. CareerBuilder hereby
          grants you a limited, terminable, non-exclusive right to access and use the Sites
          only for your personal use seeking employment opportunities for yourself. This
          authorizes you to view and download a single copy of the material on the Sites
          solely for your personal, noncommercial use. You agree that you are solely
          responsible for the content of any Document you post to a Site and any
          consequences arising from such posting. Your use of the Sites is a privilege.
          CareerBuilder reserves the right to suspend or terminate that privilege for any
          reason at any time, in its sole discretion.

          4.4 License to Use by Users who are Employers. CareerBuilder hereby
          grants you a limited, terminable, non-exclusive right to access and use the Sites
          only for your internal business use seeking candidates for employment. This
          authorizes you to view and download a single copy of the material on the Sites
          solely for your personal use directly related to searching for and recruiting job
          prospects. CareerBuilder also grants you a limited, terminable, non-exclusive
          license to use the CareerBuilder Materials and Services for your internal use
          only. You may not sell, transfer or assign any of the Services or your rights to
          any of the Services provided by CareerBuilder to any third party without the
          express written authorization of CareerBuilder. You agree that you are solely
          responsible for the content of any Document you post to a Site and any
          consequences arising from such posting. CareerBuilder reserves the right to
          suspend or terminate your access and use at any time if CareerBuilder
          determines that you are in breach of these Terms and Conditions.

          4.5 Employer Materials. Employer represents, warrants and covenants that
          any Employer Materials provided by Employer for use in connection with the
          Services will not violate any laws or regulations or third-party proprietary
          rights, including, without limitation, copyright, trademark, obscenity, rights of
          publicity or privacy, and defamation laws. Employer hereby grants
          CareerBuilder a non-exclusive, worldwide, royalty-free license to use the
          Employer Materials and to hyperlink to Employer's website in connection with
          the Services.

          4.6 Use of Aggregate Data. You understand and agree that CareerBuilder
          owns and has the right to collect, extract, compile, synthesize, and analyze
          Aggregate Data. CareerBuilder may use such Aggregate Data for any lawful
          business purpose without a duty of accounting to you, provided that the data
          and information is used only in an aggregated and anonymized form so that it
          cannot be identiﬁable as relating to you, your Company or to any other Job
          Seekers. "Aggregate Data" means de-identiﬁed aggregated data or information



4 of 16                                                                               2/14/19, 12:30 AM
                 Case
Terms and Conditions   1:16-cv-01368-JDB
                     | CareerBuilder       Document 48-9 Filed 03/07/19   Page 6 of 17
                                                                    https://www.careerbuilder.com/terms


          regarding Job Seekers' educational or career history (including, by way of
          example and not limitation, aggregate data relating to Job Seekers' occupation,
          location, salary, education and experience).

          4.7 Other Speciﬁc Rules Regarding Site Usage. You represent, warrant and
          agree that you (a) are at least 13 years of age or older, and if under the age of
          18 or the age of majority as that is deﬁned in your jurisdiction, you will only use
          the Sites and Services under the supervision of a parent, legal guardian, or
          other responsible adult; and (b) will not use (or plan, encourage or help others
          to use) the Sites for any purpose or in any manner that is prohibited by these
          Terms and Conditions or by applicable law. It is your responsibility to ensure
          that your use of the Sites complies with these Terms and Conditions and all
          applicable laws.

          4.8 User Submissions. CareerBuilder welcomes your comments
          regarding the Services and the Sites and appreciates hearing from you.
          Please note, however, that CareerBuilder does not accept or consider
          creative ideas, suggestions, inventions or materials other than those
          which it has speciﬁcally requested. If you submit feedback on the
          Services, please be speciﬁc in your comments and do not submit
          creative ideas, inventions, suggestions, or materials. If, despite this
          notice, you send CareerBuilder creative suggestions, ideas, drawings,
          concepts, inventions, or other information (a "User Submission"), you
          understand and agree that the User Submission shall become the
          property of CareerBuilder. User Submission and any elements contained
          in User Submissions, shall not be subject to any obligation of
          conﬁdentiality on CareerBuilder's part, and CareerBuilder will not be
          liable for any use or disclosure of any User Submission. CareerBuilder
          shall exclusively own all now known or later discovered rights to the
          User Submission and shall be entitled to unrestricted use of the User
          Submission for any purpose whatsoever, commercial or otherwise,
          without compensation to you or any other person.

          5. Third Party Providers. You acknowledge and agree that CareerBuilder may
          provide the Services using third party providers, including subcontractors and
          consultants (the "Third Party Providers"). You agree that, as between
          CareerBuilder and its Third Party Providers, CareerBuilder will have sole
          responsibility for handling all billing and contract negotiations.

          6. Disclaimers and Limitations on CareerBuilder's Liability.

          6.1 Allocation of Responsibility CareerBuilder assumes no responsibility for
          Documents posted by Users and no responsibility for the activities, omissions or
          other conduct of Users. CareerBuilder acts as a portal for the online distribution
          and publication of User submitted information and has no obligation to screen


5 of 16                                                                               2/14/19, 12:30 AM
                 Case
Terms and Conditions   1:16-cv-01368-JDB
                     | CareerBuilder       Document 48-9 Filed 03/07/19   Page 7 of 17
                                                                    https://www.careerbuilder.com/terms


          communications or information in advance and is not responsible for screening
          or monitoring Documents posted by Users. If notiﬁed by a User of a Document
          which allegedly does not conform to these Terms and Conditions, CareerBuilder
          may investigate the allegation and determine in good faith and in its sole
          discretion whether to remove or request the removal of such Document.
          CareerBuilder has no liability or responsibility to Users for performance or
          nonperformance of such activities. CareerBuilder may take any action with
          respect to User submitted information that it deems necessary or appropriate,
          in its sole discretion.

          6.2 No endorsements by CareerBuilder. Nothing on the Sites shall be
          considered an endorsement, representation or warranty with respect to any
          User or third party, whether in regards to its web site, products, services,
          hiring, experience, employment or recruiting practices, or otherwise.

          6.3 WARRANTY DISCLAIMERS.

          (a) THE SITES ARE PROVIDED ON AN 'AS IS' BASIS WITHOUT ANY
          WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED. CAREERBUILDER, TO
          THE FULLEST EXTENT PERMITTED BY LAW, DISCLAIMS ALL WARRANTIES,
          INCLUDING, BUT NOT LIMITED TO, THE WARRANTIES OF
          MERCHANTABILITY, TITLE, NON-INFRINGEMENT OF THIRD PARTIES'
          RIGHTS, AND FITNESS FOR A PARTICULAR PURPOSE. CAREERBUILDER
          MAKES NO WARRANTIES ABOUT THE ACCURACY, RELIABILITY,
          COMPLETENESS, OR TIMELINESS OF THE SITES.

          (b) WITHOUT LIMITATION ON THE FOREGOING:

          (i) CAREERBUILDER DOES NOT WARRANT THAT THE SITES WILL OPERATE
          ERROR-FREE OR THAT THE SITES AND THEIR SERVERS ARE FREE OF
          COMPUTER VIRUSES OR OTHER HARMFUL MECHANISMS. IF YOUR USE OF
          THE SITES RESULTS DIRECTLY OR INDIRECTLY IN THE NEED FOR
          SERVICING OR REPLACING EQUIPMENT OR DATA, CAREERBUILDER IS NOT
          RESPONSIBLE FOR THOSE COSTS.

          (ii) CareerBuilder makes no representations or guarantees regarding the
          truthfulness, accuracy, LEGALITY, completeness, timeliness or reliability of any
          Documents posted by Users, or of any other form of communication engaged in
          by Users. Documents may contain inaccuracies or typographical errors. You
          agree that any reliance on Documents posted by Users, or on any other form of
          communication with Users, will be at your own risk.

          (iii) CareerBuilder makes no representations or guarantees regarding the
          Content of the SiteS, including, but not limited to, broken links, inaccuracies or
          typographical errors.


6 of 16                                                                               2/14/19, 12:30 AM
                 Case
Terms and Conditions   1:16-cv-01368-JDB
                     | CareerBuilder       Document 48-9 Filed 03/07/19   Page 8 of 17
                                                                    https://www.careerbuilder.com/terms


          (iv) CAREERBUILDER MAKES NO REPRESENTATIONS OR GUARANTEES
          REGARDING THE EFFECTIVENESS OF THE SERVICES OR TIMELINESS OF
          THE SERVICES IN MEETING YOUR EMPLOYMENT OBJECTIVES.
          CAREERBUILDER DOES NOT GUARANTEE THAT THE SERVICES WILL
          RESULT IN CANDIDATES BEING HIRED, POSITIONS BEING FILLED OR
          EMPLOYEES BEING RETAINED, AND IS NOT RESPONSIBLE OR LIABLE FOR
          ANY BUSINESS, EMPLOYMENT, HIRING AND/OR SALARY DECISIONS, FOR
          WHATEVER REASON MADE, MADE BY YOU.

          6.4 DAMAGE LIMITATIONS, ALLOCATIONS OF LIABILITY AND
          EQUITABLE RELIEF.

          (a) YOU ASSUME ALL RESPONSIBILITY AND RISK FOR YOUR USE OF THE
          SITES, THE INTERNET GENERALLY, AND THE DOCUMENTS OR EMPLOYER
          MATERIALS THAT YOU POST, PROVIDE OR ACCESS AND FOR YOUR
          CONDUCT ON AND OFF THE SITES.

          (b) IN NO EVENT SHALL CAREERBUILDER (OR ANY OF ITS OFFICERS,
          DIRECTORS, SHAREHOLDERS, EMPLOYEES, SUBSIDIARIES, AFFILIATES,
          AGENTS OR ADVERTISERS), BE LIABLE FOR ANY NON-DIRECT DAMAGES
          WHATSOEVER (INCLUDING, WITHOUT LIMITATION, INCIDENTAL AND
          CONSEQUENTIAL DAMAGES, LOST PROFITS, OR DAMAGES RESULTING
          FROM LOST DATA, LOST EMPLOYMENT OPPORTUNITY, OR BUSINESS
          INTERRUPTION) RESULTING FROM OR ARISING UNDER OR IN
          CONNECTION WITH SERVICES OR THE USE OR ACCESS TO, OR THE
          INABILITY TO USE OR ACCESS, THE SITES AND/OR ANY DOCUMENT,
          WHETHER BASED ON WARRANTY, CONTRACT, TORT, OR ANY OTHER LEGAL
          THEORY, AND WHETHER OR NOT CAREERBUILDER IS ADVISED OF THE
          POSSIBILITY OF SUCH DAMAGES.

          (c) BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE
          EXCLUSION OR LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR
          INCIDENTAL DAMAGES, THE LIMITATIONS SET FORTH IN THE PRECEDING
          PARAGRAPH MAY NOT APPLY TO YOU. IF ANY ARE HELD INAPPLICABLE OR
          UNENFORCEABLE FOR ANY REASON, THEN CAREERBUILDER'S MAXIMUM
          LIABILITY TO YOU FOR ANY NON-DIRECT TYPE OF DAMAGES SHALL BE
          LIMITED TO U.S. $200.00 IN THE AGGREGATE.

          (d) IN NO EVENT SHALL CAREERBUILDER (OR ANY OF ITS OFFICERS,
          DIRECTORS, SHAREHOLDERS, EMPLOYEES, SUBSIDIARIES, AFFILIATES,
          AGENTS OR ADVERTISERS), BE LIABLE FOR ANY DIRECT DAMAGES IN
          EXCESS IN THE AGGREGATE OF US$200.00 (OR, IF YOU ARE AN EMPLOYER
          WITH A SERVICES AGREEMENT WITH CAREERBUILDER, THE AMOUNTS
          ACTUALLY PAID BY YOU TO CAREERBUILDER UNDER THIS AGREEMENT IF
          GREATER THAN US$200.00).


7 of 16                                                                               2/14/19, 12:30 AM
                 Case
Terms and Conditions   1:16-cv-01368-JDB
                     | CareerBuilder       Document 48-9 Filed 03/07/19   Page 9 of 17
                                                                    https://www.careerbuilder.com/terms


          (e) Due to the nature of this Agreement, in addition to money damages, you
          agree that CareerBuilder will be entitled to equitable relief upon a breach of
          this agreement by you.

          6.5 User Authentication. Because User authentication on the Internet is
          diﬀicult, CareerBuilder cannot and does not conﬁrm that each User is who they
          claim to be. Because CareerBuilder does not and cannot be involved in User-to-
          User dealings or control the behavior of participants on the Sites, in the event
          that you have a dispute with one or more Users, you release CareerBuilder from
          claims, demands and damages (actual and consequential and direct and
          indirect) of every kind and nature, known and unknown, suspected and
          unsuspected, disclosed and undisclosed, arising out of or in any way connected
          with such disputes.

          6.6 California Residents. If you are a California resident, you waive California
          Civil Code Section 1542, which says: "A general release does not extend to
          claims which the creditor does not know or suspect to exist in his or her favor at
          the time of executing the release, which if known by him or her must have
          materially aﬀected his or her settlement with the debtor."

          7. Payment of Services upon Termination of Service Activation
          Agreement. If at any time during the course of this Agreement you should
          terminate a Service Activation Agreement or any other services Agreement in
          which these Terms and Conditions have been incorporated by reference, then
          CareerBuilder shall reserve the right to receive all payments from you for the
          Services used by you up to termination and for ﬁfty percent (50%) of the
          remaining unused portion of the Service Agreement.

          8. Links to Other Sites. CareerBuilder contains links to third party web sites.
          These links are provided solely as a convenience to you and not as an
          endorsement by CareerBuilder of the contents on such third-party web sites.
          CareerBuilder is not responsible for the content of linked third-party sites and
          does not make any representations regarding the content or accuracy of
          materials on such third-party web sites. If you decide to access linked third-
          party web sites, you do so at your own risk.

          9. Amendments to this Agreement and Changes to Sites. CareerBuilder
          may revise these Terms and Conditions at any time by updating this page.
          Changes will be binding on you on the date they are posted on the Sites (or as
          otherwise stated in the any notice of such changes). Any use of a Site will be
          considered acceptance by you of the then-current Terms and Conditions
          (including any exhibits thereto) contained on such Site. If at any time you ﬁnd
          the Terms and Conditions unacceptable, you may not use the applicable Site any
          longer. Any new or diﬀerent terms supplied by you are speciﬁcally rejected by
          CareerBuilder unless CareerBuilder agrees to them in a signed writing


8 of 16                                                                               2/14/19, 12:30 AM
                Case| CareerBuilder
Terms and Conditions  1:16-cv-01368-JDB   Document 48-9 Filed 03/07/19   Page 10 of 17
                                                                    https://www.careerbuilder.com/terms


          speciﬁcally including those new or diﬀerent terms. CareerBuilder may change
          the Sites at any time.

          10. Indemnity. You agree to defend, indemnify, and hold harmless
          CareerBuilder (and its subsidiaries, aﬀiliates, oﬀicers, directors, employees and
          agents) from and against any third party claims, actions or demands (including,
          without limitation, costs, damages and reasonable legal and accounting fees)
          alleging or resulting from or in connection with your use of the Sites, any
          Document posted by you, your use of the Services or your breach of this
          Agreement. CareerBuilder shall use reasonable eﬀorts to provide you prompt
          notice of any such claim, suit, or proceeding and may assist you, at your
          expense, in defending any such claim, suit or proceeding.

          11. User Information and Privacy Policy.

          11.1 When you register on any of the CareerBuilder Sites or in connection with
          the Services, you will be asked to create an account and provide CareerBuilder
          with certain information, including but not limited to, a valid email address
          ("User Information"). You acknowledge and agree that you have no ownership
          rights in your account.

          11.2 All User Information will be used in accordance with the terms of
          CareerBuilder's Privacy Policy. Please note, as set forth in the Privacy Policy,
          that CareerBuilder may collect certain User Information and may contact Users
          periodically in accordance with the terms of the Privacy Policy. In addition,
          CareerBuilder reserves the right to comply, in its sole discretion, with legal
          requirements, requests from law enforcement agencies or requests from
          government entities, even to the extent that such compliance may require
          disclosure of certain User Information. In addition, third parties may retain
          cached copies of User Information.

          12. Questions and Notices. Questions concerning the use of the Sites should
          be directed to Feedback. Notices to CareerBuilder should be sent to the address
          listed on the Sites. We will send notice to you at the address submitted by you
          or to such other address as CareerBuilder reasonably determines is an
          appropriate address for you.

          13. General. CareerBuilder contact information is listed on the Sites.
          CareerBuilder makes no claims that the Content is appropriate or may be
          downloaded outside of the United States. Access to the Content may not be
          legal by certain persons or in certain countries, and such persons have no right
          to access or use the Sites. If you access CareerBuilder from outside of the
          United States, you do so at your own risk and are responsible for compliance
          with the laws of your jurisdiction. This Agreement and your Service Activation
          Agreement, if you have one, are governed by the internal substantive laws of


9 of 16                                                                               2/14/19, 12:30 AM
                Case| CareerBuilder
Terms and Conditions  1:16-cv-01368-JDB     Document 48-9 Filed 03/07/19   Page 11 of 17
                                                                      https://www.careerbuilder.com/terms


           the State of Illinois, without respect to its conﬂict of laws principles. Jurisdiction
           for any claims arising under this Agreement or your Service Activation
           Agreement shall lie exclusively with the state or federal courts in the State of
           Illinois. The sole relationship between you and CareerBuilder is that of
           independent contractors. If any provision of this Agreement is found to be
           invalid by any court having competent jurisdiction, the invalidity of all or part of
           a provision shall not aﬀect the validity of the remaining parts and provisions of
           this Agreement, which shall remain in full force and eﬀect. All provisions of this
           Agreement shall survive termination except those granting access or use to the
           Sites, and you shall cease all your use and access thereof immediately. You may
           not assign or transfer your obligations under this Agreement. No waiver of any
           term of this Agreement shall be deemed a further or continuing waiver of such
           term or any other term. Except as expressly provided by CareerBuilder in a
           particular "Legal Notice," or material on particular web pages of the Sites, this
           Agreement and your Service Activation Agreement where applicable, constitute
           the entire agreement between you and CareerBuilder.

           14. Rules regarding Posting, Conduct and Security.

           The following rules apply to your use of the Sites and/or the Services. The list of
           rules is for illustration only and is not a complete list of all posting, conduct and
           security rules.

           14.1 Posting Rules:

           (a) You may not post any Document to a Site that contains: (i) URLs or links to
           web sites other than to recruitment related pages on your company web site (to
           advertise your company or web site, see our Advertising Info page.); (ii)
           copyrighted material (unless you own the copyright or have the owner's
           permission to post the copyrighted material); (iii) trade secrets (unless you own
           them or have the owner's permission to post them); (iv) material that infringes
           on or misappropriates any other intellectual property rights, or violates the
           privacy or publicity rights of others; (v) irrelevant keywords or white text
           keywords (including any words embedded in the Document and hidden from the
           User); (vi) anything that is discriminatory, sexually explicit, obscene, libelous,
           defamatory, threatening, harassing, abusive, or hateful; or (vii) anything that is
           embarrassing or oﬀensive to another person or entity.

           (b) You may not use a Document(s) to: (i) impersonate another person, living or
           dead; (ii) post false, inaccurate or misleading information, opinions or notices
           (commercial or otherwise) or chain letters; (iii) post advertisements, or
           solicitations of business (including, but not limited to, email processors, any
           pyramid scheme or "club membership"); provided, however that CareerBuilder
           may allow posting of certain training and business opportunities (see 14.1(e)
           below).


10 of 16                                                                                2/14/19, 12:30 AM
                Case| CareerBuilder
Terms and Conditions  1:16-cv-01368-JDB     Document 48-9 Filed 03/07/19   Page 12 of 17
                                                                      https://www.careerbuilder.com/terms


           (c) Your Document(s) must contain suﬀicient detail to convey clearly to the User
           the nature and requirements of the job opportunity, or, in the case of Users
           seeking employment, your qualiﬁcations as a candidate for employment.
           Documents that encourage the User to "email for more details" are not
           permitted.

           (d) Job postings must describe individual openings for traditional W-2 or 1099
           employees. You may not advertise multiple job openings in a single posting.

           (e) In limited circumstances, at CareerBuilder's sole discretion, CareerBuilder
           allows non-traditional job postings such as education/training, business
           opportunities, franchise, and multi-level marketing opportunities to be posted
           on the Sites. These non-traditional job postings may require an investment of
           time and/or money by the User seeking the position. CareerBuilder reserves the
           right, in its sole discretion, to move, modify, or remove entirely a non-traditional
           job posting if CareerBuilder deems such job posting to conﬂict with the best
           interests of its Users or detract from the User experience.

           (f) Resume postings must contain the accurate resume of a living individual
           seeking employment on a full-time, part-time, or contractual basis on his or her
           own behalf.

           (g) CareerBuilder is under no obligation to monitor the Documents posted on
           the Sites, but it may monitor Documents at random. Documents found to violate
           the above Posting Rules may be removed at CareerBuilder's sole discretion.

           14.2 Conduct Rules:

           (a) You may not respond to postings by other Users in any manner or for any
           purpose other than that which is expected (i.e., to apply for the job or to initiate
           further discussion with the candidate). Communications soliciting the
           Employer's business are prohibited.

           (b) You may not send unsolicited commercial email to Users.

           (c) Protect your password. Your CareerBuilder account and any related Services
           accessed through such account are to be accessed and used solely by you. Upon
           your successful registration for a CareerBuilder account, you will be provided
           with a unique password that will permit you to access the account. You may not
           provide your password or otherwise permit access to your CareerBuilder
           account to any third party. You are responsible for maintaining the
           conﬁdentiality of your information and password. You agree to protect and keep
           your password conﬁdential, to change your password on a regular basis, and to
           maintain appropriate and regularly updated malware scanning and cleaning
           tools on your network and individual computer(s).You are responsible for all


11 of 16                                                                                2/14/19, 12:30 AM
                Case| CareerBuilder
Terms and Conditions  1:16-cv-01368-JDB    Document 48-9 Filed 03/07/19   Page 13 of 17
                                                                     https://www.careerbuilder.com/terms


           uses of your account, whether or not authorized by you. If others use your
           password to post inappropriate material on the Sites, you risk losing your
           access to the Sites. You agree to notify CareerBuilder immediately of any
           unauthorized use of your account or password.

           (d) Report inappropriate postings or conduct to Feedback.

           (e) You may not delete or revise any material posted by any other person or
           entity.

           (f) If at any time CareerBuilder comes to the understanding that you: (i) misled
           CareerBuilder regarding your business practices and/or services, or (ii)
           purchased services that do not represent your precise business, CareerBuilder
           reserves the right to terminate your Agreement.

           14.3 Security Rules:

           (a) Users are prohibited from violating or attempting to violate the security of
           the Sites, including, without limitation: (i) accessing data not intended for such
           User or logging into a server or account which the User is not authorized to
           access; (ii) attempting to probe, scan or test the vulnerability of a system or
           network or to breach security or authentication measures without proper
           authorization; (iii) attempting to interfere with service to any User, host or
           network, including, without limitation, via means of submitting a virus to the
           Sites, overloading, "ﬂooding", "mail bombing" or "crashing"; (iv) sending
           unsolicited e-mail, including promotions and/or advertising of products or
           services; (v) forging any TCP/IP packet header or any part of the header
           information in any e-mail or newsgroup posting.

           (b) Violation of these Security Rules may result in civil or criminal liability.
           CareerBuilder will investigate occurrences which may involve such violations
           and may involve, and cooperate with, law enforcement authorities in
           prosecuting Users who are involved in such violations.

           15. Copyright Complaints.

           15.1 CareerBuilder respects the intellectual property of others. It is
           CareerBuilder's policy to respond to claims of copyright and other intellectual
           property infringement. CareerBuilder will promptly process and investigate
           notices of alleged infringement and will take appropriate actions under the
           Digital Millennium Copyright Act ("DMCA") and other applicable intellectual
           property laws. Upon receipt of notices complying with the DMCA,
           CareerBuilder may act expeditiously to remove or disable access to any material
           claimed to be infringing or claimed to be the subject of infringing activity and
           may act expeditiously to remove or disable access to any reference or link to


12 of 16                                                                               2/14/19, 12:30 AM
                Case| CareerBuilder
Terms and Conditions  1:16-cv-01368-JDB    Document 48-9 Filed 03/07/19   Page 14 of 17
                                                                     https://www.careerbuilder.com/terms


           material or activity that is claimed to be infringing. CareerBuilder will terminate
           access for Users who are repeat infringers.

           15.2 Notifying CareerBuilder of Copyright Infringement: To provide
           CareerBuilder notice of an infringement, you must provide a written
           communication to the attention of "Trust and Site Security" care of
           TSST@careerbuilder.com that sets forth the information speciﬁed by the DMCA
           (http://www.copyright.gov/title17/92chap5.html#512). Please also note that you
           may be liable for damages (including costs and attorneys' fees) if you materially
           misrepresent that an activity is infringing your copyright.

           15.3 Providing CareerBuilder with Counter-Notiﬁcation: If we remove or
           disable access to content in response to an infringement notice, we will make
           reasonable attempts to contact the owner or administrator of the aﬀected site
           or content. If you feel that your material does not constitute infringement, you
           may provide CareerBuilder with a counter notiﬁcation by written
           communication to the attention of "Trust and Site Security" at
           TSST@careerbuilder.com that sets forth all of the necessary information
           required by the DMCA (http://www.copyright.gov/title17/92chap5.html#512).
           Please note that you may be liable for damages (including costs and attorneys'
           fees) if you materially misrepresent that an activity is not infringing the
           copyrights of others. If you are uncertain whether an activity constitutes
           infringement, we recommended seeking advice of an attorney.

           Please note that Sections 16, 17 and 18 below contain terms and
           conditions that apply to speciﬁc Services (Resume Database,
           Recruitment Edge and Recruitment Analytics) and they are part of this
           Agreement if you are purchasing or using any of those speciﬁc Services
           or packages that include such Services (Sections 16 and 17 govern use
           of Standard Search and sections 16, 17 and 18 govern use of Search
           Pro).

           16. Additional Terms in Connection with Use of Resume Database. If, in
           your Service Activation Agreement with CareerBuilder, you are purchasing
           Resume Database access, the following additional terms apply to you:

           16.1 CareerBuilder grants you a limited, personal, terminable, non-
           transferable, non-exclusive right to access the CareerBuilder Resume Database
           via the Sites for the purpose of viewing and/or downloading a single copy of
           available paper and/or video resumes (collectively "Resumes") solely for your
           use.

           16.2 The Resume Database is to be accessed and used solely by those Users
           whom you authorize to access the Resume Database through your account
           (each an "Authorized RDB User"). Each Authorized RDB User will be issued a


13 of 16                                                                               2/14/19, 12:30 AM
                Case| CareerBuilder
Terms and Conditions  1:16-cv-01368-JDB    Document 48-9 Filed 03/07/19   Page 15 of 17
                                                                     https://www.careerbuilder.com/terms


           unique Resume Database Seat (a "Seat") through which they can perform the
           actions described in 16.1. Each Seat must be purchased in advance by you and
           may be accessed by using unique login credentials. You are only permitted to
           assign one Seat per Authorized RDB User and Authorized RDB Users may not
           share their login credentials or Seat access amongst themselves, with any other
           co-workers or with any other third parties.

           16.3 Authorized RDB Users may download, one at a time, up to either 50
           Resumes per day (per Seat) or 3000 Resumes per month (per Seat) depending
           on the Resume Database product purchased by you in accordance with the
           terms of your Agreement. Please note that the term "download" shall include: (i)
           viewing or clicking on a Resume page; (ii) saving a Resume to a folder; (iii)
           printing a Resume; (iv) copying a Resume; (v) emailing or forwarding a Resume;
           and/or (vi) any other action that results or could result in your use of a Resume
           or any of the information contained therein.

           16.4 Neither you nor your Authorized RDB Users may use the Resume
           Database in any way which, in CareerBuilder's sole judgment, adversely aﬀects
           CareerBuilder's business, business prospects, the performance or function of
           any Site or the Resume Database, or interferes with the ability of other
           subscribers to access the Resume Database. Further, use of the Resume
           Database by you or by your Authorized RDB Users may not interfere with or
           violate, in any manner, the privacy election of CareerBuilder Job Seekers. You
           understand and agree that any violation of section 16 will give CareerBuilder
           the right to immediately terminate any and all access to the RDB and to
           terminate any corresponding Agreements.

           16.5 You and your Authorized RDB Users may use your subscription to the
           Resume Database only for seeking candidates for employment and are
           speciﬁcally prohibited from using information contained in the Resume
           Database to (i) sell or promote any products or services, (ii) send emails that, in
           CareerBuilder's sole judgment, are excessive in frequency or contain job
           postings that are irrelevant to the work history of particular classes of Job
           Seekers or (iii) take any other action that is, in CareerBuilder's sole judgment,
           inconsistent with these Terms and Conditions, misleading or incomplete, or in
           violation of any Federal, State, Local law, statute, code, rule, or regulation.
           Company understands and agrees that if Company uses the Resume Database in
           violation of the preceding restrictions, then CareerBuilder may, at its sole
           discretion, either terminate Company's Agreement or transfer Company's Seats
           from the Resume Database to the Targeted Resume Database (a database that
           only contains individuals whom CareerBuilder has identiﬁed as appropriate
           candidates for sales positions where the majority of the compensation is to be
           derived from commissions).




14 of 16                                                                               2/14/19, 12:30 AM
                Case| CareerBuilder
Terms and Conditions  1:16-cv-01368-JDB    Document 48-9 Filed 03/07/19   Page 16 of 17
                                                                     https://www.careerbuilder.com/terms


           16.6 CareerBuilder may terminate, suspend, update, alter or supplement, at its
           sole discretion, all or any part of the Resume Database at any time. By
           permitting access to the CareerBuilder Resume Database, CareerBuilder does
           not convey any interest in or to the Resume Database or any other
           CareerBuilder property or Services. All right, title and interest in and to the
           Resume Database is and shall remain in CareerBuilder.

           17. Additional Terms in Connection with Use of Recruitment Edge
           Services. If, in your Service Activation Agreement with CareerBuilder, you are
           purchasing our Recruitment Edge Services, the following additional terms apply
           to you:

           17.1 Recruitment Edge aggregates data from the open web by scanning
           professional networking sites, talent hubs, blogs, publications and
           journals, and scanning social networks to ﬁnd talent. Recruitment Edge
           may solely be used for candidate lead generation purposes and to make
           initial contact with possible candidates and must not be used to evaluate
           a job applicant's eligibility for employment or a current employee's
           eligibility for continued employment, reassignment or promotion. You
           are prohibited from reviewing proﬁles of persons who are employed by
           you or who have already expressed interest in employment with you
           outside of the Recruitment Edge platform. Any information regarding a
           potential candidate that is obtained from Recruitment Edge is largely
           derived from public sources and is not guaranteed or veriﬁed to be
           accurate or up to date. Accordingly, such information should not be
           maintained in the individual's application ﬁle or in any subsequent
           employee ﬁle.

           17.2 CareerBuilder grants Company a limited, personal, terminable, non-
           transferable, non-exclusive right to access Recruitment Edge via the Sites for
           the purpose of viewing and/or downloading a single copy of available proﬁles
           (collectively, "Proﬁles") solely for Company's internal use. Recruitment Edge is
           to be accessed and used solely by Company through its authorized Users.
           Company may download, one at a time, up to either 150 Proﬁles per day (per
           Recruitment Edge user license). Please note that the term "download" shall
           include: (i) viewing or clicking on a Proﬁle page; (ii) saving a Proﬁle to a folder;
           (iii) printing a Proﬁle; (iv) copying a Proﬁle; (v) emailing or forwarding a Proﬁle;
           and/or (vi) any other action that results or could result in Company's use of a
           Proﬁle or any of the information contained therein. In addition, if a search in
           Recruitment Edge yields a Proﬁle for a potential candidate who is part of the
           CareerBuilder Search Database, then the search will count against that Search
           Database Seat's monthly download limit rather than the Recruitment Edge
           Seat's daily download limit.




15 of 16                                                                               2/14/19, 12:30 AM
                Case| CareerBuilder
Terms and Conditions  1:16-cv-01368-JDB   Document 48-9 Filed 03/07/19   Page 17 of 17
                                                                    https://www.careerbuilder.com/terms


           18. Additional Terms in Connection with Use of Recruitment Analytics
           Services. If, in your Service Activation Agreement with CareerBuilder, you are
           purchasing any of our Recruitment Analytics Services, the following additional
           terms apply to you:

           18.1 Use of Reports. CareerBuilder hereby grants you a limited, non-
           exclusive, non-assignable (except as otherwise provided in this Agreement),
           worldwide right and license to: (a) store and use any Recruitment Analytics
           Services for your internal management, reference or informational purposes,
           and (b) distribute copies of any reports generated by the Recruitment Analytics
           Services (each a "Report"), subject to the conditions that (i) such copies may be
           distributed only in printed or static electronic PDF format, (ii) in providing a
           copy of any Report to a recipient, you may not charge the recipient any kind of
           fee or other consideration, and (iii) you shall not remove or modify any
           branding, marks, copyright or trademark notices, or any other notices or
           disclaimers set forth in any Report without CareerBuilder's prior written
           consent, or otherwise modify the Report in any way so as to falsely or otherwise
           misrepresent its content. Further, you may not issue press releases or make
           other public statements regarding any Report, or the contents or conclusions in
           same, without the express written consent of CareerBuilder.

           18.2 Use of Your Data. If you have purchased Recruitment Analytics Services,
           then you may provide CareerBuilder with the names, addresses, telephone
           numbers, e-mail addresses, resumes and other personally identiﬁable
           information of Job Seekers sourced from your own ﬁles ("Job Seeker Data"). You
           hereby grant CareerBuilder a non-exclusive license to use, copy, modify, store,
           transmit and display Job Seeker Data solely to the extent reasonably required to
           provide and maintain the Services for Company's use. Notwithstanding the
           foregoing, you understand and agree that CareerBuilder may derive Aggregate
           Data from the Job Seeker Data and may use such Aggregate Data in accordance
           with section 4.6.




16 of 16                                                                              2/14/19, 12:30 AM
